DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ANTONIO C. CARTER,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-886

                               [June 21, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ilona M. Holmes,
Judge; L.T. Case No. 07-14915CF10A.

   Antonio C. Carter, Tavares, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.